EXECUTION VERSION


December 9, 2019


Steven Price


Address on file with the Company
Re:     Amendment to Letter Agreement
Dear Steven:
This letter confirms our recent discussions regarding certain changes to your
Letter Agreement, dated October 16, 2017 (the “Letter Agreement”), with
Townsquare Media, Inc. (the “Company”). Except as otherwise set forth herein,
the terms and conditions of your Letter Agreement will be unaffected by this
letter. Capitalized terms used but not defined herein will have the meaning set
forth in your Letter Agreement.
•
Severance. A new section entitled “Severance Benefits” is hereby added to the
Letter Agreement as follows:

•
Severance Benefits. The Company wishes to provide you with certain severance
benefits in the event that you experience a qualifying termination following a
Change in Control (as defined in the Company’s 2014 Omnibus Incentive Plan) of
the Company, as follows:

In the event that the Company terminates your service without Cause or you
terminate your service for Good Reason, in either case, within 12 months
following a Change in Control, then, subject to the Release Condition (each, as
defined below), you will be entitled to receive one times your total annual base
salary as in effect immediately prior to the date of such termination, without
regard to any reduction thereto that constitutes Good Reason.
In the event that the Company terminates your service without Cause prior to a
Change in Control, and a Change in Control is consummated within 6 months
following the date of such termination (such termination an “Anticipatory
Termination”), then, subject to the Release Condition, you will be entitled to
receive 0.5 times your total annual base salary as in effect immediately prior
to the date of such termination.
“Cause” means (1) conviction of, or plea of guilty or nolo contendere to, any
felony or other criminal act involving fraud, moral turpitude or dishonesty; (2)
commission of any act of fraud, embezzlement, or theft in dealings with the
Company or its affiliates; (3) willful misconduct that is materially injurious
to the Company; (4) material violation of Company policies and directives, which
is not cured after written notice and a reasonable opportunity for cure; (5)
your willful and continued refusal to substantially perform your duties (other
than such failure resulting from your incapacity due to physical or mental
illness) after written notice identifying the deficiencies and a reasonable
opportunity for cure; (6) your material violation of any material provision of
your Letter Agreement or any other material covenants to the Company; or (7)
your habitual intoxication or continued use of illegal drugs.
“Good Reason” means (1) any material reduction in your duties or
responsibilities as in effect immediately prior thereto, or assignment of duties
materially inconsistent with your title and authority; (2) any material
reduction in your base salary; (3) any relocation of your primary place of
business by 50 miles or more; or (4) any other material breach by the Company of
any material provision of the Letter Agreement. You may terminate your service
for Good Reason by delivering to the Company a notice of termination not less
than 30 days prior to the termination of your service for Good Reason. The
Company will have the option to terminate of your duties and responsibilities
prior to the expiration of such thirty-day notice period. For purposes of the
Letter Agreement, “Good Reason” means the occurrence of any of the events or
conditions described in the immediately preceding subsections (1) through (4),
without your consent and that are not cured by the Company (if susceptible to
cure by the Company) within 30 days after the written notice thereof has been
given by you to the Company setting forth in reasonable detail the particular
events or conditions that constitute Good Reason; provided that such notice must
be given to the Company within 30 days of you becoming aware of such condition.
“Release Condition” means your execution and non-revocation within 55 days
following your termination of service (or, in the event of an Anticipatory
Termination, within 55 days following a Change of Control) of a general release
of claims against the Company on the Company’s standard form of release for
senior executives. The Company will provide any severance payments to which you
are entitled, promptly after you deliver such release to the Company, but in no
event later than 60 days following your termination date with the Company (or,
in the event of an Anticipatory Termination, in no event later than 60 days
following a Change of Control).
•
Non-Compete. The covenant not to compete set forth in Annex A to your Letter
Agreement under the sub-heading “Covenant not to Compete” shall be extended such
that it shall apply during the Term and for a period of 12 (rather than six)
months thereafter.

The changes to your Letter Agreement described above shall become effective as
of the date hereof.
***
We are looking forward to your continued leadership.
[Signature Page Follows]





TOWNSQUARE MEDIA, INC.


/s/ David Quick___________
By: David Quick
Title: Chair, Compensation Committee


ACCEPTED AND AGREED:


/s/ Steven Price___________
Steven Price




























[Signature Page to Amendment to Price Letter Agreement]


64955206.6